COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
                                                                 No. 08-10-00205-CV
                                                 §
                                                                      Appeal from
 IN THE INTEREST OF D.E.V.,                      §
 A CHILD.                                                         150th District Court
                                                 §
                                                                of Bexar County, Texas
                                                 §
                                                                (TC # 2008-CI-20544)
                                                 §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion, for determination whether it should be

dismissed for want of prosecution. Finding that Appellant failed to pay the case filing fee, we

dismiss the appeal for want of prosecution.

       Appellant filed his notice of appeal on June 23, 2010. He did not pay the filing fee as

required by TEX .R.APP .P. 5, nor did he establish his indigence in accordance with TEX .R.APP .P.

20.1. On July 19, 2010, the Clerk of the Court notified Appellant he had not paid the filing fee and

advised that failure to pay the filing fee within twenty days would result in dismissal of the appeal

pursuant to TEX .R.APP .P. 42.3(b) and (c). Appellant has not paid the filing fee or otherwise

responded to the Clerk’s inquiry. We therefore dismiss the appeal.


September 29, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.